Citation Nr: 1508485	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  13-02 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an effective date prior to January 24, 2012, for the award of an 80 percent disability rating for bilateral hearing loss.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to January 24, 2012.

3.  Entitlement to a TDIU from January 24, 2012.


REPRESENTATION

Veteran represented by:	Robert C. Brown, Jr., Attorney-at-Law





WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to May 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in June 2013.  A transcript of the hearing is in the Veteran's file. 

The issues of entitlement to a TDIU prior to January 24, 2012 and entitlement to an extraschedular rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for bilateral hearing loss on January 20, 2009, and service connection was granted from that date by a November 2011 rating decision.  He was assigned an initial noncompensable rating.

2.  A May 2012 rating decision awarded the Veteran an 80 percent disability rating for his service-connected bilateral hearing loss, effective January 24, 2012.

3.  Prior to January 24, 2012, the audiological evaluations reflect that the Veteran's bilateral hearing loss was manifested by no worse than level VIII hearing impairment in each ear.

4.  From January 24, 2012, the audiological evaluations reflect that the Veteran's bilateral hearing loss was manifested by no worse than level X hearing impairment in each ear.

5.  From January 24, 2012, Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to January 24, 2012, for the award of an 80 percent rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(o) (2014).

2.  The criteria for an initial 40 percent rating for bilateral hearing loss prior to January 24, 2012 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.125 Diagnostic Code (DC) 6100 (2014).

3.  The criteria for a TDIU from January 24, 2012 have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

The appeal arises from a disagreement with the effective date of the 80 percent disability rating assigned after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  

Audiological examinations were conducted in May 2009, March 2010, July 2011, December 2011, January 2012, and August 2012.  The Board finds they are adequate for ratings purposes as they tested the Veteran's level of hearing impairment and provided him the opportunity to comment on the functional impact of his disabilities.  As a result, the Board is able to render an adequate decision on his claims.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Earlier Effective Date

The Veteran contends that his current 80 percent disability rating for bilateral hearing loss should be effective as of the date of his 2009 claim for service connection for hearing loss.  For the reasons explained below, the Board finds that entitlement to an 80 percent disability rating for service-connected hearing loss prior to January 24, 2012 is not warranted, but that a 40 percent disability rating is warranted for this time period.

The effective date for an increased rating is the date of receipt of the claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o).

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the average of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIA.  38 C.F.R. § 4.85, DC 6100.

The rating schedule establishes eleven auditory acuity levels, designated from level I for essentially normal hearing acuity, through level XI for profound deafness.  The horizontal rows in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  Id.

Under certain exceptional patterns of hearing impairment, auditory acuity levels may be calculated using either Table VI, as described above, or Table VIA, which derives a Roman numeral designation based solely on the puretone audiometry test.  38 C.F.R. § 4.86.  The Table that produces the higher Roman numeral will be used.  Id.

These auditory acuity levels are entered into Table VII of the rating schedule to determine the percentage disability rating.  38 C.F.R. § 4.85.

In May 2009, the Veteran underwent a private audiological evaluation at Hearing Solutions.  Puretone thresholds (in decibels) were recorded as:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
55
60
70
80
66.25
60
LEFT
50
50
60
75
58.75
50

The audiologist noted that the controlled speech discrimination test did use a Maryland CNC word list.  Applying these examination results to Table VI yields a finding of level VII hearing impairment in the right ear and level VIII hearing impairment in the left ear.  As the results demonstrate that each right ear threshold reading is at least 55 decibels, the exceptional pattern provisions of 38 C.F.R. § 4.86(a) applies, but it does not afford the Veteran a higher level of hearing loss in the right ear.  The combination of level VII hearing impairment in the right ear and level VIII hearing impairment in the left ear corresponds to a 40 percent rating.  

The Veteran underwent a VA examination in March 2010.  Puretone thresholds (in decibels) were recorded as:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
20
25
20
25
22.5
96
LEFT
20
15
20
30
21.25
95

Applying these results to Table VI yields a finding of level I hearing impairment in each ear.  The combination of level I hearing impairment in each ear corresponds to a noncompensable rating.  The examiner noted that the Veteran was extremely slow to respond to speech and pure-tone stimuli and appeared to have difficulty remembering instructions throughout the exam.  He also reviewed the May 2009 Hearing Solutions examination and stated that those results are inconsistent with the Veteran's current hearing sensitivity.

During the examination, the Veteran described how his hearing loss affects his day to day life.  He reported difficulty hearing car noises for work, difficulty conversing with customers on the phone, and difficulty hearing and understanding female speakers.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) ("In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.").

In July 2011 the Veteran underwent two private audiological examinations, the first of which being at Hearing Solutions.  Puretone thresholds (in decibels) were recorded as:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
50
80
100
110
85
72
LEFT
40
55
75
90
65
68

Applying the results of the July 2011 Hearing Solutions audiological examination to Table VI yields a finding of level VII hearing impairment in the right ear and level V hearing impairment in the left ear.  The combination of these impairments corresponds to a 30 percent rating.  The Veteran described his functional impact as having trouble hearing normal conversational speech, especially when background noise is present.  

The second private audiological examination was at Ear, Nose & Throat Specialists, L.L.P. (ENT Specialists).  Puretone thresholds (in decibels) were recorded as:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
90
100
110
110
85

LEFT
40
55
75
90
65


The audiologist recorded controlled speech discrimination scores of 68 percent for the right ear and 80 percent for the left ear; however, it is unclear whether a Maryland CNC wordlist was used.  See 38 C.F.R. § 4.85(a).  While this would normally render the examination inadequate for VA rating purposes, because the results demonstrate that each threshold reading in each ear is above 55 decibels, 38 C.F.R. § 4.86(a) applies, and the results may be applied to Table VIA.  

Applying the July 2011 ENT Specialists examination results to Table VIA yields level VIII right ear hearing impairment and level V left ear hearing impairment.  These levels of hearing impairment correspond to a 30 percent rating.  The Veteran did not offer a description of his functional impairment during this examination.

In December 2011, the Veteran underwent another VA examination however no findings were reported.  The examiner noted that the Veteran's responses were inconsistent throughout the examination and therefore considered unreliable.  The Veteran did report that his hearing loss causes him to no longer be able to obtain or hold employment in exotic transmission repair because he cannot hear noises or communicate with customers.  The tinnitus causes additional impairment in that his wife and children having to speak slow and loud to his face.  They have to repeat themselves and the Veteran gets grumpy because he confuses words.


In January 2012, the Veteran underwent a private hearing examination at Mike Ward's Hearing Center.  Puretone thresholds (in decibels) were recorded as: 


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
85
90
110
110
98.75
56
LEFT
90
95
110
110
101.25
56

Applying these results to Table VI yields a finding of level IX hearing impairment in each ear.  However, as the examination results demonstrate that each threshold reading is above 55 decibels in each ear, the 38 C.F.R. § 4.86(a) applies, and affords the Veteran a higher numeric designation of level X hearing impairment in each ear.  This corresponds to a disability rating of 80 percent.  

The Veteran also commented on the functional impact of his hearing loss.  He reported that he has difficulty hearing and understanding in most listening situations.  He stated that background noise and more than one person speaking at a time cause him to have considerable difficulty in understanding speech.  The audiologist noted that the Veteran could benefit from a hearing aid.

In August 2012 the Veteran underwent a VA fee-basis examination at Mike Ward's Hearing Center.  Puretone thresholds (in decibels) were recorded as:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
90
100
105
105
100
60
LEFT
80
90
105
105
95
60

Again, 38 C.F.R. § 4.86(a) is for application and applying the examinations results to Table VIA affords the Veteran a higher numeric designation of level X hearing impairment in the right ear and level IX hearing impairment in the left ear.  These levels of hearing impairment correspond to a 70 percent rating.

The audiologist wrote that the Veteran's bilateral hearing loss and tinnitus affect the ability of the Veteran to hear and understand conversations, speech, and other auditory signals in the performance of physical and sedentary activities of employment.  See Martinak, 21 Vet. App. at 455.  

In June 2013, the Veteran appeared at a hearing before the undersigned and testified that his level of hearing impairment has been consistent throughout the course of the appeal and as a result he should be granted an initial rating of 80 percent.

The Board finds that there is no competent evidence that the Veteran's bilateral hearing loss approximated the criteria for an 80 percent rating prior to January 24, 2012.  This level of hearing impairment was not demonstrated until the January 2012 private audiological examination at Mike Ward's Hearing Center.  Although the Board finds that the Veteran is credible in his assertion that he believes his level of hearing impairment has been consistent since service connection, he is not competent to determine the specific level of impairment in hearing acuity as that is a complex medical question that requires medical expertise which neither he nor his representative possess.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 at n. 4 (Fed. Cir. 2007).  Thus, the Board finds that entitlement to an 80 percent rating for bilateral hearing loss did not arise prior to January 24, 2012.

The preponderance of the evidence is against an effective date prior to January 24, 2012 for an award of an 80 percent rating for bilateral hearing loss; there is no doubt to be resolved; and an earlier effective date is not warranted.  See 38 U.S.C.A. §§ 5107(b), 5110; 38 C.F.R. §§ 3.102; 3.400(o).

Nonetheless, prior to January 24, 2012, the Board finds that the evidence does show that the Veteran's bilateral hearing loss approximates a 40 percent rating.  This conclusion is supported by a May 2009 private audiological examination.  The Board acknowledges that there are conflicting audiological test results for this time period that show a wide range of severity for the Veteran's hearing loss.  For instance, the March 2010 VA examination report includes audiological test results that would result in a noncompensable rating for hearing loss.  However, the March 2010 examination results are inconsistent with the results of every other audiological examination administered over the course of the appeal.  Accordingly, the Board resolves any benefit of the doubt in favor of the Veteran and determines that the March 2010 audiological results are not representative of the extent of the Veteran's hearing loss during this time period.   Instead, the Veteran's level of hearing impairment appears to be reflected by the other private audiological examinations, all of which correspond to compensable ratings.  During this period, however, there are no audiological examinations that demonstrate that the Veteran's bilateral hearing loss approximates the criteria for a rating in excess of 40 percent.

Resolving the benefit-of-the-doubt in favor of the Veteran, the Board finds that prior to January 24, 2012 an initial rating of 40 percent, but no higher, for bilateral hearing loss is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3.

In sum, an effective date prior to January 24, 2012 for the award of an 80 percent rating for bilateral hearing loss is not warranted; however, a 40 percent disability rating is warranted for this time period.

TDIU

Total disability ratings for compensation may be assigned when a veteran is unable to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion; factors such as age or impairment caused by non-service connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Total disability ratings for compensation may be assigned where the schedular rating is less than total and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  

If there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  The Veteran is service connected for bilateral hearing loss (rated 40 percent from January 20, 2009 to January 24, 2012, and rated 80 percent from that date) and tinnitus (rated 10 percent from January 20, 2009).  

In a December 2011 VA examination, the Veteran reported that his hearing loss causes him to no longer be able to obtain or hold employment in exotic transmission repair because he cannot hear noises or communicate with customers.  

In July 2012, the Veteran submitted a Form 21-8940 in which he reported his education and employment history.  He has had some college education but did not indicate that he earned a degree.  Since 1987, he was employed rebuilding exotic transmissions.  In February 2006, however, he reported that he became too disabled to work due to his service-connected hearing impairments.  Between August 2007 and July 2008, he stated that he was hired by four different employers to do various types of transmission or automotive work but each time he was laid off within a month due to his hearing impairment.  

In an August 2012 VA examination, the examiner concluded that the Veteran's bilateral hearing loss and tinnitus affect his ability to hear and understand conversations, speech, and other auditory signals in the performance of physical and sedentary activities of employment.

In June 2013, the Veteran submitted to VA letters from three different former employers.  They all indicate that they hired the Veteran, discuss how his hearing impairment impacted the particular job for which he was hired, and explain that he was terminated as a result of his hearing impairment.  One of the employers, T.R.E., also explained how after they discovered the Veteran's hearing impairment they assigned him to various other positions in the company but his performance in those positions was also inadequate due to his hearing impairment.

In June 2013 the Veteran also appeared before the undersigned and testified as to these same issues regarding his ability to obtain and maintain substantially gainful employment.  

The Board finds that the evidence of record is in support of the Veteran's claim for TDIU.  The Veteran has indicated that his service-connected bilateral hearing loss and tinnitus have limited his ability to work.  He last worked full-time in February 2006 and he stopped working that job due to these disabilities.  Since February 2006, he has applied for and attained new jobs, however each time his employment contract was terminated as a result of an inability to complete assigned work due to his hearing impairment.  Those employers provided credible statements to VA supporting the Veteran's account of those events and explaining the reasons for his termination.  Further, in August 2012, a VA examiner provided an opinion in favor of the Veterans claim, concluding that his service-connected bilateral hearing loss and tinnitus affect his performance in physical and sedentary employment.

For these reasons, the Board finds that entitlement to a TDIU is warranted as of January 24, 2012.

ORDER

An effective date prior to January 24, 2012 for an award of an 80 percent schedular rating for bilateral hearing loss is denied.

Prior to January 24, 2012, an initial 40 percent schedular rating for bilateral hearing loss is granted.

From January 24, 2012, a TDIU is granted.


REMAND

The evidence of record indicates that the Veteran's service-connected bilateral hearing loss and tinnitus impact his ability to obtain and maintain substantially gainful employment.  See Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009) (Once raised, a claim for TDIU is part and parcel of a claim for an increased rating.).  As discussed above, the Board has granted a TDIU for the period from January 24, 2012; however, prior to that date the Veteran does not meet the criteria for adjudication of a TDIU on a schedular basis.  38 C.F.R. § 4.16(a).  Accordingly, the Veteran's claim for TDIU must be referred to the Undersecretary for Benefits or the Director of Compensation and Pension Service to determine whether a TDIU is warranted prior to January 24, 2012 on an extraschedular basis.  As any potential development on the TDIU issue could impact entitlement to an extraschedular rating for bilateral hearing loss; the Board finds that the two issues are inextricably intertwined and will defer action on the issue of entitlement to an extraschedular rating for bilateral hearing loss at this time.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, these issues are REMANDED for the following actions:

1.  The RO should conduct any necessary development on this issue of entitlement to a TDIU on an extraschedular basis prior to January 24, 2012 and then refer it to the Undersecretary for Benefits or the Director of Compensation and Pension Service for consideration of an extraschedular TDIU. 

2.  Thereafter, readjudicate the issues on appeal, to include entitlement to an extraschedular rating for bilateral hearing loss.  If any determinations remain adverse to the Veteran, issue a supplemental statement of the case and provide him and his representative an opportunity to respond.  Then return the case to the Board for further appellate consideration if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


